Order appointing receiver pendente lite in an action by a wife to set aside a conveyance by her husband prior to his death, on the ground that it was made to defeat her property rights under section 18 of the Decedent Estate Law, reversed on the law, with ten dollars costs and disbursements, motion denied, without costs, and receivership vacated. There is no proof that the real property, Which is the subject of the action, is in danger of being injured or destroyed. (Mullin v. Mullin, 201 App. Div. 863; Rappaport v. Otten, 135 id. 386; Laber v. Laber, 181 id. 733.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.